Exhibit (a)(8) DWS INVESTMENT TRUST Amended and Restated Establishment and Designation of Series and Classes of Shares of Beneficial Interest, With $0.01 Par Value WHEREAS, the Trustees of DWS Investment Trust (the “Trust”), acting pursuant to the Trust’s Amended and Restated Declaration of Trust (the “Declaration”), dated June 2, 2008, as amended, had previously established and designated one or more series of shares of beneficial interest in the Trust (each, a “Series” composed of “Shares”) pursuant to one or more designations of series (the “Prior Series Designations”) and had previously established and designated one or more classes of Shares (each, a “Class”) for some or all of the Series pursuant to one or more designations of classes (the “Prior Class Designations,” such Prior Series Designations and Prior Class Designations referred to herein collectively as the “Prior Designations”); and WHEREAS, the Trustees of the Trust, effective May 1, 2012, restated the Trust’s Prior Designations, the terms of the restated designation to supersede any terms set forth in the Prior Designations; WHEREAS, pursuant to Article V, Section 5.11 of the Declaration, the Trustees, at a meeting held on May 14, 2014, approved the creation of the “Class R6” shares of the DWS Capital Growth Fund Series of the Trust; WHEREAS, pursuant to Article V, Section 5.11 of the Declaration, the Trustees, at a meeting held on May 14, 2014, approved the creation of the “Class R6” shares of the DWS Core Equity Fund Series of the Trust; and WHEREAS, pursuant to Article V, Section 5.11 of the Declaration, the Trustees, at a meeting held on May 14, 2014, approved the creation of the “Class R6” shares of the DWS Small Cap Growth Fund Series of the Trust. NOW THEREFORE, pursuant to Article V, Section 5.12 and Article VIII, Section 8.3 of the Declaration, the Trustees of the Trust, effective on the date hereof, hereby amend and restate the Trust’s Prior Designations, the terms of which are to supersede any terms set forth in the Prior Designations: 1.The following Series of Shares and Classes thereof are established and designated, the Shares, with $0.01 par value, of such Series and Classes to be subject to the terms of, and entitled to all the rights and preferences accorded to Shares of a Series, and, if applicable, a Class under, the Declaration and this amended and restated designation: DWS Capital Growth FundClass A Class B Class C Class R Class R6 Class S Institutional Class DWS Core Equity FundClass A Class B Class C Class R Class R6 Class S Institutional Class DWS Large Cap Focus Growth FundClass A Class B Class C Class S Institutional Class DWS Mid Cap Growth FundClass A Class B Class C Class S Institutional Class DWS Small Cap Core FundClass A Class B Class C Class S DWS Small Cap Growth FundClass A Class B Class C Class R Class R6 Class S Institutional Class 2.For Shares of a Class of a Series, the relative rights and preferences of such Class shall be as determined by the Trustees of the Trust from time to time in accordance with the Declaration and set forth in the Trust’s Multi-Distribution System Plan adopted pursuant to Rule 18f-3 under the Investment Company Act of 1940, as amended, as such Plan may be amended from time to time, or as otherwise required by applicable law.The Shares of a Class of a Series shall have such other terms, features and qualifications as may be determined by the Trustees of the Trust from time to time in accordance with the Declaration and set forth in the current prospectus and statement of additional information of the Series relating to such Class, contained in the Trust’s registration statement under the Securities Act of 1933, as amended, (if applicable) as such prospectus or statement of additional information may be further supplemented from time to time. 3.The designation of the Series and Classes hereby shall not impair the power of the Trustees from time to time to designate additional Series and Classes of Shares of the Trust. [The remainder of this page is intentionally blank.] IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, have executed this instrument as of this 9th day of July 2014. /s/John W. Ballantine /s/Henry P. Becton, Jr. John W. Ballantine, Trustee Henry P. Becton, Jr., Trustee /s/Dawn-Marie Driscoll /s/Keith R. Fox Dawn-Marie Driscoll, Trustee Keith R. Fox, Trustee /s/Paul K. Freeman /s/Kenneth C. Froewiss Paul K. Freeman, Trustee Kenneth C. Froewiss, Trustee /s/Richard J. Herring /s/William McClayton Richard J. Herring, Trustee William McClayton, Trustee /s/Rebecca W. Rimel /s/William N. Searcy, Jr. Rebecca W. Rimel, Trustee William N. Searcy, Jr., Trustee /s/Jean Gleason Stromberg /s/Robert H. Wadsworth Jean Gleason Stromberg, Trustee Robert H. Wadsworth, Trustee
